Citation Nr: 1541042	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for hiatal hernia, to include as secondary to medication taken for service-connected disabilities.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1981 to March 2001 with an additional three months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a lumbar spine disability was previously denied in an April 2001 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has she asserted clear and unmistakable error in this decision. 

2.  The evidence received since the April 2001 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's lumbar spine disability characterized as lumbar spondylosis was incurred in, or caused by, her military service.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying service connection for a lumbar spine disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the April 2001 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a lumbar spine disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a lumbar spine disability characterized as lumbar spondylosis have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for a lumbar spine disability based on the receipt of new and material evidence and also grants the claim on the merits, which, other than the matter addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for Lumbar Spine Disability

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a lumbar spine disability was originally denied in an April 2001 rating decision on the basis that there was no evidence that any lumbar spine disability was incurred in or was caused by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In June 2010 the Veteran submitted a petition to reopen the claim for service connection for a lumbar spine disability.  Evidence submitted since the last rating decision shows a diagnosis of degenerative changes in the lumbar spine in July 2001.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows a present lumbar spine disability.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for Lumbar Spine Disability

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The service treatment records show that the Veteran had intermittent complaints of low back pain from 1983 to 1994 with a lifting injury reported in October 1983.  By 1992, her back pain was reported as severe.  An MRI report in 1994 was normal, however.  A December 2000 VA examination report also showed normal x-ray examination of the lumbar spine.

Within one year of the Veteran's separation from service, in March 2001, however, a July 2001 x-ray examination report showed mild degenerative changes in the lumbar spine.  A VA examination in August 2010 also shows a present diagnosis of lumbar spondylosis.  

As the Veteran is shown to have a diagnosis of arthritis in July 2001, which is within one year of her retirement from service in March 2001, her claim falls within the purview of the presumption for service connection for arthritis.  See 38 C.F.R. § 3.309(a).  In addition, as the Veteran was diagnosed as having lumbar spondylosis in August 2010, during the pendency of this appeal, the presence of a current lumbar spine disability is satisfied.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the "requirement [of a current disability] is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.").  

While a negative opinion was provided in an August 2010 VA examination report, the opinion provided by the August 2010 examiner only addressed whether the lumbar spine disability was related to the service-connected lower extremity disabilities.  The examiner did not consider whether the current lumbar spine disability was related to the Veteran's military service.  Additionally, the examiner did not consider the diagnosis of lumbar spine degenerative changes in July 2001, a few months after her retirement from service, or her competent and credible complaints of continued back pain since service in 1983.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the August 2010 VA assessment does not provide any probative, affirmative evidence to the contrary in rebuttal of the presumed relationship between the lumbar spine disability and service as contemplated under 38 C.F.R. § 3.307(d). 

In conclusion, the Board concludes that any reasonable doubt raised is resolved in the Veteran's favor, and finds that service connection for the Veteran's lumbar spine disability characterized as lumbar spondylosis is warranted.


ORDER

Entitlement to service connection for a lumbar spine disability characterized as lumbar spondylosis is granted.


REMAND

The Veteran seeks service connection for hiatal hernia.  VA treatment records dated from 2009 to 2010 note a large hiatal hernia as part of the Veteran's medical history.  The Veteran primarily contends that her hiatal hernia is related to medication used to treat her various service-connected disabilities.  A medical opinion provided in August 2010 notes that the Veteran's hiatal hernia is not related to medications taken for any condition.  The examiner noted that hiatal hernia is a defect of the mucosa of the esophagus.  The Veteran is service-connected for distal esophagitis; thus, one might infer that the Veteran's hiatal hernia is related to the service-connected distal esophagitis, based on the August 2010 medical opinion.  However, this is a medical matter and the August 2010 VA examination report did not address it.  The Veteran also is service-connected for residuals of total abdominal hysterectomy and moderate gastritis and mild duodenitis.  Medical opinions should be provided to determine whether her hiatal hernia is secondary to any of these service-connected disabilities.

There also is evidence of record suggesting a potential relationship between the Veteran's hiatal hernia and her military service.  The service treatment records show that the Veteran was seen in the emergency room in May 1983 with symptoms that included right upper stomach pain.  The diagnosis/ assessment was rule out appendicitis versus kidney infection.  In November 1983 the Veteran had a lifting injury after lifting heavy boxes.  The Veteran also has stated that she was treated for her hiatal hernia at the VAMC in San Juan since her separation from service in 2001.  Records in the VBMS file do not reflect that treatment records from the VAMC in San Juan dated from 2001 to present have been obtained; thus efforts should be made to obtain the additional relevant treatment records.  Also, as the record indicates a potential relationship between the Veteran's military service and her current hiatal hernia, a medical opinion should address this matter, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records pertaining to the Veteran's hiatal hernia from the VAMC in San Juan dated from March 2001 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Ask the Veteran to identify any additional treatment she has received for her hiatal hernia since her separation from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning her claim.

3.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that her hiatal hernia was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected distal esophagitis, total abdominal hysterectomy, and/ or gastritis and duodenitis.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that her hiatal hernia had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since her retirement from service.

In making these assessments please consider the entire record with specific attention paid to the following:

(a)  The service treatment records showing that the Veteran was seen in the emergency room in May 1983 with symptoms that included right upper stomach pain.  The diagnosis assessment was rule out appendicitis versus kidney infection.  

(b)  In November 1983 the Veteran had a lifting injury after lifting heavy boxes.  

(c)  The Veteran also has stated that she was treated for her hiatal hernia at the VAMC in San Juan since her separation from service in 2001.

(d)  An August 2010 VA examiner noted that hiatal hernia is a defect of the mucosa of the esophagus.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the March 2012 statement of the case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


